Order                                                                      Michigan Supreme Court
                                                                                 Lansing, Michigan

  August 17, 2011                                                                  Robert P. Young, Jr.,
                                                                                             Chief Justice

  143308 & (26)(27)                                                                Michael F. Cavanagh
                                                                                         Marilyn Kelly
                                                                                   Stephen J. Markman
                                                                                   Diane M. Hathaway
                                                                                       Mary Beth Kelly
  PB REIT, INC.,                                                                       Brian K. Zahra,
             Plaintiff-Appellee,                                                                  Justices

  v                                                      SC: 143308
                                                         COA: 302909
                                                         Lapeer CC: 10-042393-AV
  MALIK DEBABNEH and AVELINA M.
  DEBABNEH,
           Defendants-Appellants.

  _________________________________________/

         On order of the Court, the motions for immediate consideration and for stay of
  trial court proceedings, including attempts to enforce the order of eviction, are
  GRANTED. The application for leave to appeal the March 25, 2011 order of the Court
  of Appeals remains pending.

        MARKMAN, J. (concurring).

         In light of the Court of Appeals recent decision in Residential Funding Co v
  Saurman, ___ Mich App ___ (Docket No. 290248, issued April 21, 2011), I concur with
  the Court’s order to stay trial court proceedings. In Residential Funding, a divided Court
  of Appeals panel determined that the Mortgage Electronic Registration System (MERS),
  a national entity created to facilitate the sale of mortgage debt that has participated in
  thousands of foreclosures in Michigan, is not an entity that qualifies under MCL
  600.3204 to foreclose by advertisement. An appeal of Residential Funding is currently
  pending before this Court (Docket No. 143178). According to amicus curiae, the
  Michigan Association of Realtors:

               The Court of Appeals opinion — in attempting to rewind thousands
        of foreclosures — will create chaos in the housing market. Many of the
        homes involved in these allegedly “void” foreclosures have been resold to
        bona fide purchasers, who have taken out their own mortgages on the
        homes. These new homeowners have spent money on these homes in the
        form of the purchase price, real estate taxes, insurance, maintenance and
                                                                                                               2

      improvements. Counties and the State of Michigan have collected transfer
      taxes on subsequent conveyances. Any homeowner with a MERS
      foreclosure in his chain of title may find it difficult or even impossible to
      sell their home because of the uncertainty in the chain of title.

Taking note of amicus’ arguments concerning the potential impact of Residential
Funding upon the integrity of our real estate laws, and in order to further consider the
arguments raised by the dissenting judge in that decision, I would stay trial court
proceedings, but in conjunction I would also issue an order granting leave to appeal in
both the instant case and in Residential Funding. I would also expedite the consideration
of these appeals.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         August 17, 2011                     _________________________________________
       t0816                                                                 Clerk